DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)1, 3, 4, 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20150000403 (herein Liukku). 
Regarding claim 1, Liukku teaches A MEMS device (capacitive micromechanical acceleration sensor, [0012], Fig. 1) comprising: 
a substrate, which defines a substrate plane (substrate 1, [0032]); 
a rotor mounted to the substrate via a rotor anchor point, wherein the rotor is capable of rotation with respect to the substrate plane (rotor electrode 6, rotor electrode support structure 19 that is anchored to the substrate 1 [0038]; rotor electrode support structure 19 is rigidly anchored to the substrate 1 at a rotor anchoring point 16, [0050]); and 
two stators, wherein the position of each stator is fixed with respect to the substrate plane and mounted to the substrate via a stator anchor point (first stator electrode 7a and a second stator electrode 7b, [0045]; a stator anchoring point 51 in the form of a first stator anchoring point 29 and the fifth beam 32 may be rigidly anchored to the substrate 1 at a stator anchoring point 51 in the form of a second stator anchoring point 30, [0050]); 
wherein the rotor anchor point and stator anchor points are arranged such that all of the anchor points overlap a common axis (Fig. 18 teaches stator anchoring points 29, 30, 51, and rotor anchoring point 16 along a common axis; see [0065]-[0067]).
Regarding claim 3, Liukku teaches wherein the rotor anchor point and stator anchor points are rectangular (Fig. 18 teaches rectangular shape of anchors 29, 30, 16).
Regarding claim 4, Liukku teaches wherein the stator anchor points are L-shaped and wherein the L-shaped stator anchor points are arranged such that: the L-shapes of the stator anchor points are the same size and one of one of the stator anchor points is rotated by 180 degrees relative to the other stator anchor points; first portion of each L-shape is parallel to the common axis and a second portion of each L-shape is perpendicular to the common axis; and the second portions of the L-shaped stator anchor points are aligned along the common axis (Fig. 18 teaches anchor points 29, 30 that, along with structure that protrudes horizontally from points 29, 30, and connect to beams 43 and 44, create an L-shaped area that correspond to the stator anchor points of the present invention; Fig. 18 also teaches that they are symmetrical along the A-axis and, if rotated 180 degrees along the A-axis are shown to be the same size, and corresponding portions are parallel with an imaginary axis that goes through anchors 16, 29, and 30).
Regarding claim 7, Liukku teaches wherein the rotor anchor point is rectangular in shape (see shape of anchor 16 in Fig. 18).
Regarding claim 8, Liukku teaches wherein the length of the rotor anchor point and stator anchor points is less than the width of the individual rotor anchor point and stator anchor points (Fig. 18 teaches corresponding lengths and widths of rotor anchor 16 and L-shaped stator anchors 29, 30, 51).
Regarding claim 9, Liukku teaches wherein the device is an accelerometer, and wherein acceleration is measured by capacitively measuring movement of the rotor relative to the stators (acceleration sensor for measuring acceleration along a z-axis, x-axis, and y-axis, [0033], [0034]).
Regarding claim 10, Liukku teaches wherein the distance between adjacent anchor points in the direction parallel to the common axis is less than twice the length of any of the anchor points in the direction parallel to the common axis (Fig. 18 teaches configuration of anchors 16, 29, 30 that correspond to the present invention).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liukku.
Regarding claim 2, Liukku does not explicitly teach “wherein the width of the rotor anchor point and stator anchor points is the same, and wherein the rotor anchor point and stator anchor points are aligned along the common axis.” However, Fig. 81 of Liukku depicts anchors 16, 29, and 30 being equivalent in width. Furthermore, the based on MPEP 2144.04 IV B, changes of shape, such as a width, is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed was significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Note that according to § MPEP 2144, “Office personnel may invoke legal precedent as a source of supporting rationale when warranted and appropriately supported.”
Regarding claim 6, Liukku does not explicitly teach “wherein the width of the rotor anchor point measured perpendicular to the common axis is the same as the width of the L-shaped stator anchor points.” However, Fig. 81 of Liukku depicts anchors 16, 29, and 30 being equivalent in width. Furthermore, the based on MPEP 2144.04 IV B, changes of shape, such as a width, is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed was significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Note that according to § MPEP 2144, “Office personnel may invoke legal precedent as a source of supporting rationale when warranted and appropriately supported.”

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach, “wherein the first portions of the L-shaped stator anchor points overlap a second axis, the second axis being perpendicular to the common axis.” While Liukku teaches anchors 16, 29, and 30 are along a common axis (perpendicular to A-axis in Fig. 18), the stator anchors 29 and 30 (51) do not overlap in a second perpendicular axis as presented in the claim.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20150355222 (hererin Zhang) teaches L-shaped anchor points in Figs. 4b and 4c and is considered relevant prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP FADUL whose telephone number is (571)272-5411. The examiner can normally be reached Mon-Thurs 8pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/PHILIP T FADUL/Examiner, Art Unit 2852